Hewlett-Packard Company 3000 Hanover Street Mail Stop 1050 Palo Alto, CA 94304-1112 www.hp.com March 25, 2011 VIA EDGAR Ms. Melissa Kindelan U.S. Securities and Exchange Commission treet, NE Washington, DC20549 Re: Hewlett-Packard Company Form 10-K for the Fiscal Year Ended October 31, 2010 Filed December 15, 2010 File No. 001-04423 David Ritenour Vice President and Associate General Counsel (650) 857-3059 Tel (650) 857-4837 Fax david.ritenour@hp.com Dear Ms. Kindelan: Thank you for your letter dated March 8, 2011 with regard to the above-referenced filing.As you and I have discussed, we plan to respond to the Staff’s comments no later than March 31, 2011. Please feel free to contact me at (650) 857-3059 if you have any questions about this letter. Very truly yours, /s/ David Ritenour David Ritenour
